Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species (A), claims 11-14, and 20-25. Claims 1-10, and 15-19 have been cancelled by the Applicant in the reply filed on 05/05/2021 is acknowledged.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 09/27/2019, 12/18/2020, and 01/13/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 09/27/2019 have been considered and approved by the examiner.

Claim Objections
Claims 11-14, and 20-25 are objected to because of the following informalities:  the phrase “interconnection layer carrying structure” is unclear as written with regard to what is being carried.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[AltContent: rect]Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitations 
(i) “wherein the insulation material forms the bottom surface of the interconnection layer part, and the interconnection layer part further includes a set of first bond pads exposed through the insulation material at the bottom surface of the interconnection layer part” is unclear with regard to how the set of the first bond pad may be at the bottom surface, and exposed, if the insulation material forms the bottom surface as recited earlier in the claim.
(ii) “the set of bond pads.” is unclear with regard to its relationship to the earlier-recited set of first bond pads.
References Cited
The references of interest are cited: Yu et al. (US 20190148250 A1) discloses a structure comprising a support substrate (102); a release layer (104) formed on the support substrate; and an interconnection layer part (106) disposed on the release layer (see Fig. 4A). Lai et al. (US 20170053897 A1) shows in Fig. 3, and ¶0051, a substrate (101), and a release layer (102) on the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816